[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 619 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 620 
We give our judgment upon the ballots submitted to us for determination. We number them according to exhibit numbers. The following ballots, according to exhibit numbers, are declared void: 11, 60, 77, 81, 86, 90, 97, 107, 128, 29, 103, 106, 85.
The following ballots we find to be good and should be counted accordingly: 19, 44, 51 (objections withdrawn), 114 (objections withdrawn), 95, 115 (objections withdrawn), 119, 78, 123.
The order should be affirmed.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN and RIPPEY, JJ., concur; FINCH, J., taking no part.
Order affirmed.